UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2012(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 98.5% Australia 0.5% Austal Ltd.(Cost $1,933,821) Austria 1.0% Andritz AG(Cost $3,905,167) Bermuda 1.1% Energy XXI (Bermuda) Ltd.* Lazard Ltd. "A" (Cost $4,059,401) Brazil 1.0% Fleury SA(Cost $3,964,083) Canada 1.3% Americas Petrogas, Inc.* SunOpta, Inc.* (Cost $8,062,035) Channel Islands 1.0% Randgold Resources Ltd. (ADR)(Cost $2,266,558) China 1.9% Charm Communications, Inc. (ADR)* Minth Group Ltd. (Cost $5,957,694) Cyprus 0.6% ProSafe SE(Cost $2,277,010) France 1.6% Flamel Technologies SA (ADR)* JC Decaux SA* (Cost $10,673,846) Germany 5.7% Fresenius Medical Care AG & Co. KGaA M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $6,697,877) Gibraltar 0.4% Bwin.Party Digital Entertainment PLC(Cost $2,655,701) Hong Kong 3.2% EVA Precision Industrial Holdings Ltd. K Wah International Holdings Ltd. REXLot Holdings Ltd. SOCAM Development Ltd. (Cost $15,016,023) Ireland 3.5% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC* (Cost $4,976,352) Israel 0.5% EZchip Semiconductor Ltd.* (a) (Cost $1,990,730) Italy 0.5% Prysmian SpA(Cost $2,491,815) Japan 7.6% Hajime Construction Co., Ltd. Internet Initiative Japan, Inc. JFE Shoji Holdings, Inc. Kato Sangyo Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. OSG Corp. Sumikin Bussan Corp. Universal Entertainment Corp. (Cost $27,718,330) Korea 1.0% DGB Financial Group, Inc.*(Cost $4,441,776) Luxembourg 0.8% L'Occitane International SA(Cost $3,092,613) Malaysia 0.7% Hartalega Holdings Bhd.(Cost $2,235,280) Netherlands 4.6% Brunel International NV Chicago Bridge & Iron Co. NV (b) Koninklijke Vopak NV SBM Offshore NV (Cost $9,272,849) Singapore 2.0% Amtek Engineering Ltd. UOB-Kay Hian Holdings Ltd. Yongnam Holdings Ltd. (Cost $10,599,341) Switzerland 1.4% Dufry AG (Registered)* Partners Group Holding AG (Cost $2,949,961) Taiwan 0.8% E Ink Holdings, Inc.(Cost $4,640,292) United Arab Emirates 0.8% Lamprell PLC(Cost $2,173,128) United Kingdom 10.3% Aegis Group PLC ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza UK & IRL PLC Hargreaves Lansdown PLC ICAP PLC IG Group Holdings PLC John Wood Group PLC Rotork PLC Serco Group PLC (Cost $27,277,635) United States 44.7% Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* Altra Holdings, Inc.* Approach Resources, Inc.* Atmel Corp.* BE Aerospace, Inc.* BorgWarner, Inc.* Cardtronics, Inc.* Centene Corp.* Cognex Corp. CONMED Corp.* Deckers Outdoor Corp.* Diamond Foods, Inc. Dresser-Rand Group, Inc.* FSI International, Inc.* Green Mountain Coffee Roasters, Inc.* Guess?, Inc. Harris Corp. Haynes International, Inc. Incyte Corp.* Jarden Corp. Jefferies Group, Inc. Joy Global, Inc. Life Technologies Corp.* Manitowoc Co., Inc. Metropolitan Health Networks, Inc.* MICROS Systems, Inc.* Molina Healthcare, Inc.* NIC, Inc. NxStage Medical, Inc.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* Par Pharmaceutical Companies, Inc.* Polycom, Inc.* Prosperity Bancshares, Inc. Questcor Pharmaceuticals, Inc.* Rosetta Resources, Inc.* Rovi Corp.* Schweitzer-Mauduit International, Inc. Shutterfly, Inc.* Sirona Dental Systems, Inc.* Stericycle, Inc.* SXC Health Solutions Corp.* Sycamore Networks, Inc.* Tenneco, Inc.* Thoratec Corp.* TiVo, Inc.* TreeHouse Foods, Inc.* Universal American Corp. Urban Outfitters, Inc.* VeriFone Systems, Inc.* VIVUS, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WellCare Health Plans, Inc.* Zeltiq Aesthetics, Inc.* Zions Bancorp. (Cost $135,981,834) Total Common Stocks (Cost $307,311,152) Warrants 0.0% Hong Kong Kingboard Chemical Holdings Ltd., Expiration Date 10/31/2012*(Cost $0) Cash Equivalents 1.8% Central Cash Management Fund, 0.07% (c) (Cost $7,511,142) % of Net Assets Value ($) Total Investment Portfolio (Cost $314,822,294) † Other Assets and Liabilities, Net ) ) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $315,163,451.At January 31, 2012, net unrealized appreciation for all securities based on tax cost was $101,089,172.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $126,490,352 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $25,401,180. (a) Listed on the NASDAQ Stock Market, Inc. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt At January 31, 2012 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Warrants Industrials % Consumer Discretionary % Health Care % Information Technology % Financials % Energy % Consumer Staples % Materials % Total % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks & Warrants Australia $
